El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
A los treinta y siete años de haber-sido prestada cierta cantidad de dinero con interés del 1 por ciento mensual al dueño de determinada finca, los herederos de una persona a quien fué cedido ese crédito presentaron en el año 1923 por el procedimiento ordinario la demanda que motiva esta apelación alegándose que el anterior dueño de esa finca, que está radicada en la Carolina, constituyó hipoteca sobre ella para garantizar el pago de dicha cantidad; que la hipoteca fué inscrita .y no ha sido cancelada; que los demandados son los actuales dueños de las tres parcelas en que ha sido dividida la finca hipotecada; que los demandados ni nin-guna otra persona han pagado parte de dicho crédito ni los intereses devengados en los últimos dos años y que en el *1029título de constitución de la hipoteca fué convenido que la misma podría ejecutarse y sería exigible el crédito a los cinco meses de requerido el pago del capital o de haberse dejado de satisfacer los intereses. Con' esas alegaciones se pidió a la corte condenase a los demandados a pagar manco-munada y solidariamente a los demandantes la cantidad que fué prestada al anterior dueño de la finca y sus intereses de los dos últimos años, así como los que posteriormente se de-venguen hasta su pago.
Uno de los demandados alegó generalmente que la de-manda no aduce hechos determinantes de causa de acción, y por otro de ellos compareció su vendedor, como eviceio-nista, quien adujo la misma excepción exponiendo como mo-tivos para ella-los siguientes: que la corte no tiene juris-dicción por la materia de la acción porque tratándose de una acción real sobre ejecución de hipoteca es el segundo distrito de San Juan el que tiene jurisdicción para conocer de ella porque la finca hipotecada radica dentro de su jurisdicción: que no alegándose que los demandados se obligaron expre-samente a responder personalmente de la obligación garan-tizada con la hipoteca no puede exigírseles obligación personal por tal concepto ni menos solidaridad para el pago: y que la acción ejercitada está prescrita de acuerdo con el ar-tículo 1865 del Código Civil y 134 de la Ley Hipotecaria y, en todo caso, lo referente a la acción personal según el mismo artículo 1865. La corte inferior declaró que tenía jurisdic-ción sobre el asunto por sumisión de los demandados y que no aparece prescrita la acción pero sostuvo esas excepciones por el fundamento de que no puede recobrarse de los de-mandados en una acción personal el importe de la hipoteca alegándose como único fundamento el hecho de que los de-mandados sean los actuales dueños de la finca, y dictó sen-tencia declarando la demanda sin lugar. Después los deman-dantes presentaron a la corte demanda enmendada que con-tiene sustancialmente los mismos hechos que la anterior pero se pide en ella se declare que los demandados están obliga-*1030dos al pago del crédito hipotecario con los intereses de los dos últimos años hasta donde alcance el valor de dichas fin-cas y que se ordene la venta de las tres parcelas para que qon su producto se haga pago de los intereses devengados por dicho crédito hipotecario en los dos últimos años ante-riores a la radicación de la demanda original y del capital del mismo, si fuere posible. Con ella acompañaron escrito pidiendo a la corte que les exonerase de la sentencia dictada y que les permitiese esa contestación pero la corte negó lo pedido. Contra esta resolución y contra la sentencia se in-terpusieron estas apelaciones.
Aunque generalmente la súplica de una demanda no es de gran importancia, sin embargo, puede algunas veces ser-vir para conocer el propósito y fin que persigue el deman-dante, según dijimos en el caso de Neumann v. Trujillo, 24 D.P.R. 307; y consideradas en el caso presente las alega-ciones de la demanda y lo que en ella se pide podemos lle-gar a la conclusión de que la acción que se ejercita es personal, pues aunque se alega que el préstamo está garanti-zado con hipoteca sólo se solicita que los demandados sean condenados a pagar la cantidad prestada y sus intereses. Siendo, pues, personal la acción ejercitada en la demanda que originó la sentencia apelada, la corte inferior. tenía ju-risdicción para conocer de ella de acuerdo con el artículo 81 del Código de Enjuiciamiento Civil por no haber solicitado los demandados el traslado del pleito.
La excepción fundada en la prescripción de la acción tampoco fué procedente porque según el artículo 1870 del Código Civil, el tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieron ejerci-tarse; y alegándose en la demanda que la obligación sería exigible a los cinco meses de requerido de pago el deudor, requerimiento que no se alega. haber sido hecho, y dicién-dose que no se han pagado los intereses de los dos últimos años anteriores a ella, que' fué otro de los modos como la *1031obligación podía ser exigida, como desde entonces no han transcurrido los 15 años fijados por el artículo 1865 del Có-digo Civil para la prescripción de las acciones personales que no tengan término especial de prescripción, no resulta prescrita en este caso la acción de cobro que se ejercita en la demanda.
Réstanos considerar si las alegaciones de la demanda son suficientes para que los demandados puedan ser condenados a pagar mancomunada y solidariamente el préstamo que fue hecho al dueño anterior de la finca dada en hipoteca, finca que dividida en tres parcelas pertenece ahora a los deman-dados.
Al resolver nosotros el caso de Hilario Santos, Sucr., S. en C., v. Morán, 32 D.P.R. 59, en el que se ejercitaba la ac-ción de cobro de un capital garantizado con hipoteca y cuya acción fué dirigida contra la persona que había comprado la finca hipotecada, dijimos tener algunas dudas en favor del demandado respecto a su alegación de que el tenedor de un crédito hipotecario no tiene acción personal contra el com-prador de la propiedad hipotecada: que tal vez pueda ha-ber casos en los cuales el comprador que adquiriese una pro-piedad no podía ser substituido por el deudor, pero que en el caso que se decidía la demanda alegaba el hecho de que el comprador tomó de su cuenta y cargo la hipoteca como parte del precio de la venta y que en tal caso la responsabilidad del comprador es personal. Al hablar, sin embargo, en aquel caso de acción personal, naturalmente que nos refe-ríamos a la extensión de la responsabilidad del comprador de la propiedad hipotecada, y ahora podemos añadir que cuando el comprador o tercero poseedor de una finca hipo-tecada no toma de su cuenta y cargo el pago del gravamen hipotecario, del que sólo es responsable mediante la. simple adquisición de la finca hipotecada, su responsabilidad se ex-tiende hasta donde alcance el producto de la venta en pú-blica subasta para cumplir la sentencia, sin que pueda ha-cerse efectiva en sus bienes propios cualquier diferencia que *1032no cubriese el montante de la hipoteca. Esto es así porque una condena en una acción en cobro de dinero de pagar de-terminada cantidad puede ejecutarse en todos los bienes del condenado al pago hasta cubrir su importe, por lo que en ca-sos como el presente si la finca hipotecada no cubriere en venta el importe de la sentencia, podrían ser vendidos otros bienes de los condenados al pago para satisfacerla, todo ello sin haber contraído la obligación original o hacerse cargo de la misma para con el acreedor, teniendo que pagar el déficit que resultara en la venta de la finca. Por consi-guiente, no alegando la demanda que los demandados com-pradores de la finca hipotecada tomaron de su cuenta y cargo el pago de la hipoteca o que reservaron su importe del precio para satisfacerla, o que su responsabilidad que-daba limitada al producto de la venta, no expone hechos su-ficientes para la acción que en cobro de la cantidad garanti-zada con hipoteca se ejercita contra ellos, pues por otro lado ni siquiera se pide la venta del inmueble para el pago del crédito, elemento que se hace necesario aún cuando se haga 1a. elección del procedimiento ordinario para el cobro.
Respecto a la otra apelación no podemos 'declarar que la corte inferior cometiera error al no admitir una demanda enmendada que cambiaba la acción ejercitada en la original.

La sentencia y resolución apeladas deben ser confirma-das.